United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2293
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2009 appellant filed a timely appeal from a July 10, 2009 merit
decision of the Office of Workers’ Compensation Programs affirming a January 21, 2009
decision terminating his compensation and medical benefits for his accepted work injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office met its burden of proof to justify termination of
appellant’s compensation benefits effective January 21, 2009.
FACTUAL HISTORY
On May 21, 2001 appellant, then a 48-year-old temporary painter, injured his right knee
while stepping off a ladder. The Office accepted aggravation of synovitis and degenerative
osteoarthritis of the right knee and authorized arthroscopic surgery on December 11, 2001.

Appellant stopped work on May 28, 2001 and was terminated from his temporary employment
effective July 27, 2001.
Appellant was initially treated by Dr. Ralph A. Gambardella, a Board-certified
orthopedist, for right knee pain and swelling following the work injury. Dr. Gambardella noted
appellant’s history was significant for a nonwork-related right knee open meniscectomy in 1978
and a patellar tendon rupture in 1980. He diagnosed right knee post-traumatic synovitis,
underlying post-traumatic degenerative osteoarthritis of the right knee and possible lateral
meniscus tear of the right knee. On December 11, 2001 Dr. Gambardella performed an
arthroscopic partial lateral meniscectomy with chondroplasty of lateral tibial plateau,
chondroplasty of patella, debridement of anterior compartment, partial synovectomy with
removal of loose body of intercondylar notch. He diagnosed recurrent lateral meniscus tear with
chondromalacia of the lateral tibial plateau, lateral femoral condyle, chondromalacia of the
patellofemoral joint with synovitis and intraarticular loose body and anterior cruciate ligament
insufficiency. On March 27, 2002 Dr. Gambardella noted that appellant was permanent and
stationary and could perform sedentary work with permanent restrictions.1
On February 13, 2006 the Office issued a proposed reduction of compensation and later
finalized the decision on April 26, 2006 finding appellant partially disabled with the capacity to
earn wages as a material lister, at the rate of $800.00 a week or $33,000.00 a year.
Appellant was treated by Dr. Michael Harris, a Board-certified orthopedist, from April 5
to May 10, 2007, for right knee pain. Dr. Harris diagnosed chronic patellar tendon rupture and
possible osteoarthritis of the right knee. He noted that a May 10, 2007 magnetic resonance
imaging (MRI) scan revealed severe triocompartmental osteoarthritis with Grade 4
chondromalacia of the medial and lateral knee joint, patellar alta with Grade 4 chondromalacia,
status post total medial meniscectomy, lateral meniscectomy with complex tear and degeneration
of the posterior horn. Dr. Harris recommended a total right knee arthroplasty. On March 22,
2007 appellant was treated by Dr. Gambardella, for a progressive onset of increased symptoms in
the right knee with pain, swelling and catching. Dr. Gambardella diagnosed right knee posttraumatic degenerative osteoarthritis, triocompartmental and recommended a total right
arthroplasty. He continued appellant’s work restrictions of March 27, 2002.
After appellant claimed a recurrence of disability beginning May 7, 2007, the Office
referred him to Dr. Joseph P. Conaty, a Board-certified orthopedist, for a second opinion. In an
October 29, 2007 report, Dr. Conaty diagnosed patellofemoral arthritis of the right knee. He
noted that the patellofemoral arthritis could have been aggravated by the malfunctioning patella
secondary to the patellar tendon rupture with long-standing factors of aggravation beginning with
the original injury; however, there were no medical records before the 2001 surgery. Dr. Conaty
stated that appellant was a candidate for a total knee replacement. He opined that appellant
could work full time with restrictions.
The Office requested that appellant provide his medical records from the employing
establishment. Veterans Administration records indicated that appellant injured his right leg in
1

On May 2, 2006 the Office granted appellant a schedule award for 15 percent permanent impairment of the right

leg.

2

1970 when he fell from a telephone pole while in the Army. In 1972, appellant fell into a hole
and injured his right knee and, in 1975, he again injured his right knee while playing basketball.
He submitted an October 3, 1977 report, where he was treated for right knee effusion and
instability with the chief complaint of recurrent pain and swelling. Appellant was diagnosed
with laxity of the anterior cruciate and medial collateral ligament with quad atrophy. On
November 10, 1977 he underwent a right medial meniscectomy with the creation of a new
anterior cruciate ligament by using a piece of the patella tendon. In 1978, appellant had
treatment and surgery for his Crohn’s disease. On October 30, 1980 he sought treatment for a
right knee injury occurring after a basketball game and was diagnosed with traumatic effusion of
the right knee and in 1982 he sustained a patellar tendon rupture.
The Office referred appellant and the additional medical records to Dr. Conaty. In a
February 20, 2008 report, Dr. Conaty diagnosed osteoarthritis of the right knee, status post
arthroscopic partial lateral meniscectomy with chondroplasty of the lateral tibial plateau,
chondroplasty of the patella, debridement of the anterior compartment and partial synovectomy
with removal of loose body of intercondylar notch. He advised that the May 21, 2001 injury
aggravated appellant’s preexisting right knee condition and opined that the aggravation was
temporary and by the time the surgery was performed on December 11, 2001 the temporary
aggravation ceased. Dr. Conaty stated that the surgical findings were related to the preexisting
degenerative changes present over 20 years and were consistent with the natural progression of
the degenerative entity. He recommended a total knee replacement. Dr. Conaty advised that
appellant could perform the duties of a material lister full time with walking and standing limited
to four hours. In a May 8, 2008 supplemental report, he opined that the 2001 incident and
resultant surgery did not alter the course of appellant’s significant preexisting disease process;
rather, it only provided a temporary aggravation which would have ceased with the surgery on
December 11, 2001. Dr. Conaty noted that the surgical findings dealt with preexisting
degenerative changes present over the span of some 20 years and were consistent with the
natural progression of the degenerative entity. He opined that the proposed total knee
arthroplasty was due to the preexisting, long-standing degenerative changes and not causally
related to the work injury.
In a decision dated August 8, 2008, the Office denied appellant’s claim for a recurrence
of disability commencing on May 7, 2007. Thereafter, appellant requested an oral hearing.
In an August 19, 2008 report, Dr. Harris diagnosed right knee osteoarthritis and
recommended a total knee replacement. He disagreed with Dr. Conaty’s assessment and opined
that appellant continued to have residuals of his work injury. Dr. Harris stated that the
recommended right knee arthroplasty was causally related to the accepted work injury.
In a November 12, 2008 decision, an Office hearing representative set aside the August 8,
2008 decision and remanded the matter for further medical development. The hearing
representative indicated that the Office had undertaken additional development of the claim,
noting that there was a medical conflict between Dr. Harris and Dr. Conaty, which was
unresolved pending an impartial medical examiner’s report. The hearing representative further
noted that a formal wage-earning capacity decision was in place when appellant filed his claim
for total disability beginning May 7, 2007 and the Office should determine whether modification
of the wage-earning capacity finding was warranted.

3

The Office found that, a medical conflict existed between Dr. Harris, appellant’s treating
physician, who opined that appellant was totally disabled and required a right knee arthroplasty
because of his work injury and Dr. Conaty, an Office referral physician, who found that appellant
had no residuals of his work injury and that the proposed total knee surgery was due to the
preexisting condition. To resolve the conflict the Office, on October 14, 2008, referred appellant
to a referee physician, Dr. Frank R. Barta, Jr., a Board-certified orthopedist.
In a November 13, 2008 report, Dr. Barta indicated that he reviewed the records provided
to him and examined appellant. He reviewed appellant’s job requirements, noted a history of
appellant’s work-related injury and reviewed treatment following the injury. Dr. Barta noted
examination findings of distal right thigh atrophy, mildly antalgic gait, a high right patella, no
swelling or deformities of the knees and a well-healed parapatellar incision scar and two lateral
arthroscopy incision scars of the right knee. He noted a negative Lachman’s, pivot-shift,
posterior drawer and MacMurray’s test with a positive anterior drawer test. Dr. Barta diagnosed
right knee patella alta preexisting since an October 30, 1982 patella tendon rupture and
December 31, 1982 surgery, right knee patellofemoral degenerative arthritis, inevitable
progression of preexisting disease in the patella alta, Crohn’s disease with arthritis of multiple
joints of the lower extremities, including the right knee and a history of a December 22, 2001
arthroscopic surgery of the right knee. He opined that the degenerative arthritis was a
consequence of the previous knee injuries, the patella tendon rupture and the malposition of the
patella and the likely systemic arthritis associated with Crohn’s disease. Dr. Barta noted that any
aggravation of appellant’s condition due to the May 21, 2001 injury was over at the time
appellant was declared permanent and stationary on July 5, 2002 and any continuing
degeneration of the patellofemoral compartment was due to the preexisting gross patella alta
which would progress independently of the May 21, 2001 incident. He opined that whatever
residual problem from the 2001 injury and subsequent surgery ceased by July 5, 2002. Dr. Barta
noted that appellant was diagnosed with Crohn’s disease and Hepatitis C, which caused
immunocompromise and that these additional risks could lead to metastatic infection if he were
to proceed with a total knee replacement. He opined that surgery was indicated; however, not a
total knee replacement. Dr. Barta recommended a patellectomy because appellant’s pain was
due almost exclusively to the patella alta and patellofemoral degenerative osteoarthritis, which
was not an industrial injury but the inevitable progression of the preexisting disease due to the
patella alta. He noted that appellant could return to work full time in a sedentary position with a
minimum of physical effort with some degree of walking or standing permitted.
On December 16, 2008 the Office issued a notice of proposed termination of all
compensation benefits based on Dr. Barta’s November 13, 2008 report finding that residuals of
the accepted conditions had resolved.
Appellant submitted a January 5, 2009 statement from Aureliano Galvez, an employment
specialist, who noted that there were no positions available for a material lister. Also submitted
was a January 13, 2009 report from Dr. Harris who noted appellant’s complaints of continued
pain in the right knee and diagnosed osteoarthritis of the right knee. He recommended a total
knee replacement and opined that appellant was totally disabled.
In a January 21, 2009 decision, the Office terminated appellant’s compensation benefits.

4

On January 30, 2009 appellant requested an oral hearing which was held on
May 27, 2009. He submitted a January 13, 2009 report from Dr. Harris, previously of record.
In a decision dated July 10, 2009, the hearing representative affirmed the January 21,
2009 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.4
ANALYSIS
The Office accepted appellant’s claim for aggravation of synovitis and degenerative
osteoarthritis of the right knee. It found that, a conflict in medical opinion existed between
appellant’s attending physician, Dr. Harris, who indicated that appellant had disability and
residuals of his work-related conditions and required a total knee replacement, and Dr. Conaty,
an Office referral physician, who determined that residuals of the accepted conditions had
ceased. Consequently, the Office properly referred appellant to Dr. Barta to resolve the conflict.
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.5
The Board finds that, under the circumstances of this case, the opinion of Dr. Barta is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related aggravation of synovitis and
degenerative osteoarthritis of the right knee has ceased.
In his report of November 13, 2008, Dr. Barta provided a comprehensive review of
appellant’s history and set forth extensive findings from examination. He diagnosed right knee
patella alta preexisting since an October 30, 1982 patella tendon rupture and December 31, 1982
surgery, right knee patellofemoral degenerative arthritis, progression of preexisting disease in the
patella alta, Crohn’s disease with arthritis of multiple joints of the lower extremities, including
2

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

3

Mary A. Lowe, 52 ECAB 223 (2001).

4

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

5

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

5

the right knee and a history of the December 22, 2001 arthroscopic right knee surgery. Dr. Barta
opined that any aggravation of appellant’s right knee osteoarthritis due to the May 21, 2001
injury was resolved by the time appellant was declared permanent and stationary on July 5, 2002
and any continuing degeneration of the patellofemoral compartment due to the preexisting gross
patella alta would continue independently of the May 21, 2001 incident. He opined that the
present degenerative arthritis was the consequence of the previous knee injuries, the patella
tendon rupture and the malposition of the patella and the likely systemic arthritis associated with
Crohn’s disease. Dr. Barta recommended a patellectomy but opined that the need for this
surgery was not due to the accepted condition but was due to appellant’s long-standing
degenerative conditions that preexisted his 2001 work injury. He noted that appellant could
return to work full time in a sedentary position with a minimum of physical effort with some
degree of walking or standing permitted.
The Board finds that Dr. Barta had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. Barta is a specialist in the appropriate field. He offered no
basis to support that appellant had residuals or work-related disability from the accepted
aggravation of synovitis and degenerative osteoarthritis of the right knee. Dr. Barta’s opinion as
set forth in his report of November 13, 2008 is found to be probative evidence and reliable. The
Board finds that Dr. Barta’s opinion constitutes the weight of the medical evidence and is
sufficient to justify the Office’s termination of benefits for the accepted conditions of
aggravation of synovitis and degenerative osteoarthritis of the right knee.
After issuance of the pretermination notice and after termination of benefits, appellant
submitted a January 13, 2009 report from Dr. Harris who diagnosed osteoarthritis of the right
knee and recommended a total knee replacement. Dr. Harris opined that appellant was totally
disabled. He did not though specifically address how any continuing condition or medical
restrictions and disability were causally related to the accepted employment injuries.
Additionally, Dr. Harris was on one side of a medical conflict that Dr. Barta resolved.6 This
report is insufficient to overcome that of Dr. Barta or to create a new medical conflict.
As noted, appellant had received a loss of wage-earning capacity determination on
April 26, 2006. The Board has held that once a loss of wage-earning capacity is determined, it
remains in place unless modified.7 A modification of such a determination is not warranted
unless there is a material change in the nature and extent of the employment-related condition,
the employee has been retrained or otherwise vocationally rehabilitated or the original
determination was in fact erroneous.8 In certain situations, however, if the medical evidence is
sufficient to meet the Office’s burden of proof to terminate benefits, the same evidence may also
negate a loss of wage-earning capacity such that a separate evaluation of the existing wage6

See E.H., 60 ECAB ___ (Docket No. 08-1862, issued July 8, 2009); Dorothy Sidwell, 41 ECAB 857 (1990)
(reports from a physician who was on one side of a medical conflict that an impartial specialist resolved, are
generally insufficient to overcome the weight accorded to the report of the impartial medical examiner or to create a
new conflict).
7

A wage-earning capacity determination remains in effect until it is properly modified. See Katherine T. Kreger,
55 ECAB 633 (2004); see also A.P., 60 ECAB ___ (Docket No. 08-1822, issued August 5, 2009).
8

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

6

earning capacity determination is unnecessary.9 The Office’s burden to demonstrate no further
disability is effectively the same, irrespective of whether there is an existing determination in
place finding loss of earning capacity. Case law may suggest that a threshold evaluation of the
wage-earning capacity needs to be performed before there is a termination of benefits. The
Board finds, however, that the burden is often substantially the same, the evidence is the same
and the process of terminating benefits need only be done once. While a claimant may still have
unrelated medical conditions or impairments, the medical evidence must establish that the
employment-related disability and medical conditions no longer exist.
In this case, as the Board finds that the Office properly terminated benefits based on
Dr. Barta’s report finding that all residuals of the work injury had ceased, no further analysis on
the modification of the wage-earning capacity is necessary.10
On appeal, appellant asserts that he needs surgery and that he was unable to find
employment as a material lister. The evidence, as discussed, establishes that appellant’s
continuing conditions are not due to the 2001 work injury but are due to his preexisting
conditions. Consequently, any need for surgery or loss of wages is not due to the employment
injury.
CONCLUSION
The Board finds that the Office has met its burden of proof to terminate benefits effective
January 21, 2009.

9

A.P., supra note 7.

10

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 10 and January 21, 2009 are affirmed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

